Citation Nr: 0822549	
Decision Date: 07/09/08    Archive Date: 07/14/08

DOCKET NO.  04-06 504	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New York, New York


THE ISSUES

1.  Whether new and material evidence to reopen a previously 
denied claim of entitlement to service connection for 
bilateral hearing loss has been received.

2.  Entitlement to service connection for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Peter J. Nickitas, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and his wife



ATTORNEY FOR THE BOARD

J. W. Kim, Associate Counsel


INTRODUCTION

The veteran had active service from January 1943 to February 
1946.

This appeal to the Board of Veterans' Appeals (Board) arises  
from a February 2002 rating decision in which the RO 
determined that new and material evidence had not been 
submitted to reopen the claim for service connection for 
bilateral hearing loss.  The veteran filed a notice of 
disagreement (NOD) in March 2003, and the RO issued a 
statement of the case (SOC) in January 2004.  The veteran 
filed a substantive appeal (via a VA Form 9, Appeal to Board 
of Veterans' Appeals) in February 2004.

In May 2006, the Board remanded the claim to the RO, via the 
Appeals Management Center (AMC), in Washington, DC, to afford 
the veteran a Board hearing at the RO.  

In May 2008, the veteran and his wife testified during a 
hearing before the undersigned Veterans Law Judge at the RO; 
a transcript of that hearing is of record.  During the 
hearing, the veteran submitted additional evidence, along 
with a signed waiver of RO jurisdiction of that evidence as 
well as of evidence received in April 2008 and any other 
evidence submitted without a waiver of RO consideration.  See 
38 C.F.R. § 20.800 (2007).

In June 2008, the undersigned Veterans Law Judge granted the 
veteran's motion to advance this appeal on the Board's 
docket, pursuant the provisions of 38 U.S.C.A. § 7107 (West 
2002) and 38 C.F.R. § 20.900(c) (2007).

In an April 2004 SSOC, the RO addressed the claim on the 
merits.  However, regardless of the RO's actions, the Board 
has a legal duty under 38 U.S.C.A. §§ 5108, 7104 (West 2002) 
to address the question of whether new and material evidence 
has been received to reopen the claim for service connection.  
That matter goes to the Board's jurisdiction to reach the 
underlying claim and adjudicate the claim on a de novo basis.  
See Barnett v. Brown, 83 F. 3d 1380, 1383 (Fed. Cir. 1996).  
As the Board must first decide whether new and material 
evidence to reopen the previously denied claim has been 
received-and, in view of the Board's favorable decision on 
the request to reopen-the Board has characterized the appeal 
as encompassing the two matters set forth on the title page.

The Board's decision reopening the claim for service 
connection for bilateral hearing loss is set forth below.  
The claim for service connection for bilateral hearing loss, 
on the merits, is addressed in the remand following the 
order; this matter is being remanded to the RO via the AMC in 
Washington, DC.  VA will notify the veteran when further 
action, on his part, is required.

As a final preliminary matter, the Board notes that, during 
the May 2008 hearing, the veteran raised the matter of 
whether new and material evidence to reopen a claim for 
service connection for tinnitus has been received.  This 
matter has not been adjudicated by the RO, and is not 
properly before the Board; hence, it is referred to the RO 
for appropriate action.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim herein decided has been accomplished.

2.  In an August 1992 rating decision, the RO denied the 
veteran service connection for bilateral hearing loss; 
although notified of the denial, the veteran did not initiate 
an appeal.

3.  New evidence added to the record since the August 1992 
rating decision, when considered by itself or in connection 
with evidence previously assembled, is so significant that it 
must be considered in order to fairly decide the merits of 
the claim for service connection for bilateral hearing loss.


CONCLUSIONS OF LAW

1.  The August 1993 RO determination denying the veteran's 
claim for service connection for bilateral hearing loss is 
final.  38 U.S.C.A. § 7105(b) (West 2002); 38 C.F.R. §§ 
3.104, 20.302, 20.1103 (2007).

2.  As new and material evidence has been received, the 
criteria for reopening the claim for service connection for 
bilateral hearing loss are met.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (as in effect prior to August 29, 
2001)).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2007)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

In view of the Board's favorable disposition of the veteran's 
request to reopen the previously denied claim, the Board 
finds that all notification and development action needed to 
render a fair decision on this aspect of the appeal has been 
accomplished.




II. Analysis

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Impaired hearing is considered a disability for VA purposes 
when the auditory threshold in any of the frequencies of 500, 
1,000, 2,000, 3,000, or 4,000 Hertz is 40 decibels or 
greater; the thresholds for at least three of these 
frequencies are 26 or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385.

In an August 1992 rating decision, the RO denied the veteran 
service connection for bilateral hearing loss because there 
was no medical evidence of hearing loss in either ear.  The 
evidence then before the RO included service treatment 
records.  Although the letter notifying the veteran of the 
decision is dated a month prior in July 1992 (presumably in 
error), the veteran was nevertheless informed of the decision 
and he did not initiate an appeal.  Hence, the decision is 
final as to the evidence then of record.  See 38 U.S.C.A. 
§ 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103.

Under pertinent legal authority, VA may reopen and review a 
claim that has been previously denied if new and material 
evidence is submitted by or on behalf of the veteran.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a);  see also Hodge v. 
West, 155 F.3rd 1356 (Fed. Cir. 1998).

The veteran's application to reopen his claim for service 
connection for bilateral hearing loss was received in March 
2001.  As regards petitions to reopen filed prior to August 
29, 2001, 38 C.F.R. § 3.156(a) provides that new and material 
evidence is evidence not previously submitted that bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence received 
since the prior final denial is, in fact, new.  This analysis 
is undertaken by comparing newly received evidence with the 
evidence previously of record.  After evidence is determined 
to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108  require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 
(1996).  Furthermore, for purposes of the "new and 
material" analysis, the credibility of the evidence is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 
(1992).

Since the August 1992 rating decision, evidence added to the 
claims file includes private medical records dated in April 
1993, August 2003 and May 2006 showing thresholds for all of 
the relevant frequencies as greater than 40 decibels, and a 
VA audiology consult report dated in November 2003 showing 
speech discrimination scores of 84 percent in the right ear 
and 88 percent in the left ear.  During the Board hearing, 
the veteran and his wife testified that the veteran served as 
a gunnery instructor in service and had hearing problems 
since separation from service.  The Board recognizes that 
they are competent, as laypersons, to report that about which 
they have personal knowledge.  See, e.g., Layno v. Brown, 6 
Vet. App. 465, 470 (1994); Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993).  

The evidence received into the claims file since 1992 is new 
in the sense that it was not previously before agency 
decision makers and is not cumulative or duplicative of 
evidence previously of record.  The Board also finds that the 
private and VA medical records showing that the veteran 
currently has a bilateral hearing loss disability as defined 
by § 3.385 is material for purposes of reopening.  In 
addition, the testimony provided by the veteran and his wife 
suggests a possible nexus between the veteran's current 
bilateral hearing loss and service.

The Board points out that, with respect to claims to reopen 
filed prior to August 29, 2001, the evidence to reopen must, 
at a minimum, "contribute to a more complete picture of the 
circumstances surrounding the origin of the appellant's 
injury or disability," even where it will not eventually 
convince VA to alter its decision.  See Hodge, 155 F.3d at 
1363; 38 C.F.R. § 3.156.  As the Board finds that the newly 
received evidence, discussed above, meets this requirement, 
the Board, in turn, finds that new and material evidence to 
reopen the claim for service connection for bilateral hearing 
loss has been received.  


ORDER

As new and material evidence to reopen the claim for 
bilateral hearing loss has been received, to this limited 
extent, the appeal is granted.


REMAND

The Board's review of the claims file reveals that additional 
RO action on the claim for service connection for bilateral 
hearing loss, on the merits, is warranted.

Where there is evidence of a current disability, VA will 
provide a medical examination or obtain a medical opinion if 
the evidence indicates that a current disability may be 
associated with military service, but the record does not 
contain sufficient medical evidence to decide the claim.  38 
U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).

In the present case, as noted above, private and VA medical 
records show that the veteran currently has a bilateral 
hearing loss disability as defined by § 3.385.  In addition, 
a service separation qualification record reflects that the 
veteran instructed military personnel in all phases of 
flexible gunnery.  While, during an October 2007 VA 
examination, the veteran reported a 20-year history of 
occupational noise exposure in the printing and binding 
trade, as the aforementioned evidence and testimony 
"indicates" that there "may" be a nexus between current 
disability and in-service noise exposure, a VA examination to 
obtain a medical opinion addressing these points is 
warranted.  See McLendon, 20 Vet. App. at 83.

Hence, the RO should arrange for the veteran to undergo VA  
examination, by an otolaryngologist, at a VA medical 
facility.  The veteran is hereby advised that failure to 
report for the scheduled examination, without good cause, 
shall  result in denial of the reopened claim.  See 38 C.F.R. 
§ 3.655(b) (2007).  Examples of good cause include, but are 
not limited to, the illness or hospitalization of the 
claimant and death of an immediate family member.  Id.  If 
the veteran fails to report for the scheduled examination, 
the RO must obtain and associate with the claims file (a) 
copy(ies) of any notice(s) of the date and time of the 
examination sent to the veteran by the pertinent VA medical 
facility at which the examination is to take place.

The veteran is hereby advised that failure to report for the 
scheduled VA examination, without good cause, shall result in 
the denial of the reopened claim.  See 38 C.F.R. § 3.655(b).  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant and death of an 
immediate family member. Id.  If the veteran fails to report 
to the scheduled examination, the RO must obtain and 
associate with the claims file any copy(ies) of notice(s) of 
the date and time of the examination sent to the veteran by 
the pertinent VA medical facility.

Prior to arranging for the veteran to undergo further 
examination, and to ensure that all due process requirements 
are met, the RO should give the veteran another opportunity 
to present information and/or evidence pertinent to the 
reopened claim.  The RO's notice letter to the veteran should 
explain that he has a full one-year period for response.  See 
38 U.S.C.A § 5103(b)(1) (West 2002); but see 38 U.S.C.A. § 
5103(b)(3) (West Supp. 2007) (amending the relevant statute 
to clarify that VA may make a decision on a claim before the 
expiration of the one-year notice period).  The RO should 
also ensure that its notice to the veteran meets the 
requirements of Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), as regards the five elements of a claim for 
service connection-particularly, the disability rating and 
effective date-as appropriate.  

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the veteran 
provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159.

The actions identified herein are consistent with the duties 
to notify and assist imposed by the VCAA.  See 38 U.S.C.A. §§ 
5103, 5103A; 38 C.F.R. § 3.159.  However, identification of 
specific actions requested on remand does not relieve the RO 
of the responsibility to ensure full VCAA compliance.  Hence, 
in addition to the actions requested above, the RO should 
also undertake any other development or notification action 
deemed warranted by the VCAA prior to adjudicating the claim.

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following actions:

1.  The RO should send to the veteran and 
his attorney a letter requesting that the 
veteran provide sufficient information, 
and, if necessary, authorization, to 
enable it to obtain any additional 
evidence pertinent to the claim on appeal.  
The RO should explain the type of evidence 
that is his ultimate responsibility to 
submit.

The RO should ensure that its letter meets 
the requirements of Dingess/Hartman (cited 
to above), as appropriate, and the RO 
should clearly explain to the veteran that 
he has a full one-year period to respond 
(although VA may decide the claim within 
the one-year period).

2.  If the veteran responds, the RO should 
assist him in obtaining any additional 
evidence identified by following the 
current procedures set forth in 38 C.F.R. 
§ 3.159.  All records/responses received 
should be associated with the claims file.  
If any records sought are not obtained, 
the RO should notify the veteran and his 
representative of the records that were 
not obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.

3.  After all records and/or responses 
received are associated with the claims 
file, or, the time period for the 
veteran's response expires, the RO should 
arrange for the veteran to undergo VA 
examination, by an otolaryngologist, at a 
VA medical facility.  The entire claims 
file, to include a complete copy of this 
REMAND, must be made available to the 
physician designated to examine the 
veteran, and the report of the examination 
should include discussion of the veteran's 
documented medical history and assertions.  
Audiometry and speech discrimination 
testing (with all results made available 
to the physician prior to the completion 
of his or her report) and all clinical 
findings should be reported in detail.  

The physician should specifically indicate 
whether the veteran currently has hearing 
loss in either ear to an extent recognized 
as a disability for VA purposes (i.e., an 
auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 
Hertz of 40 decibels or greater; or an 
auditory threshold for at least three of 
the frequencies 500, 1000, 2000, 3000, or 
4000 Hertz of 26 decibels or greater; or 
speech recognition scores using the 
Maryland CNC Test of less than 94 
percent).

With respect to each diagnosed hearing 
loss disability, the physician should 
offer an opinion, consistent with sound 
medical principles, and based on 
consideration of the veteran's in- and 
post-service history and assertions, as to 
whether it is at least as likely as not 
(i.e., there is a 50 percent or greater 
probability) that any such disability is 
the result of injury or disease incurred 
or aggravated in service, to specifically 
include likely noise exposure associated 
with the veteran's service as a gunnery 
instructor.  

The physician should set forth all 
examination findings, together with the 
complete rationale for the conclusions 
reached, in a printed (typewritten) 
report.

4.  If the veteran fails to report to the 
scheduled examination, the RO must obtain 
and associate with the claims file 
copy(ies) of any notice(s) of the date and 
time of the examination sent to the 
veteran by the pertinent facility. 

5.  To help avoid future remand, the RO 
must ensure that all requested action has 
been accomplished (to the extent possible) 
in compliance with this REMAND.  If any 
action is not undertaken, or is taken in a 
deficient manner, appropriate corrective 
action should be undertaken.  See Stegall 
v. West, 11 Vet. App. 268 (1998).

6.  After completing the requested action, 
and any additional notification and 
development deemed warranted, the RO 
should readjudicate the claim for service 
connection for bilateral hearing loss.

7.  If the benefit sought on appeal 
remains denied, the RO must furnish to the 
veteran and his attorney an appropriate 
SSOC that includes clear reasons and bases 
for all determinations, and afford them 
the appropriate time period for response 
before the claims file is returned to the 
Board for further appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and argument during the appropriate time 
frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); 
Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 
8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 
129, 141 (1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2007).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


